Citation Nr: 1209386	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-42 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for hypertension.

3.  Entitlement to a rating in excess of 10 percent for left leg pain, secondary to shin splints and left knee early cartilage damage.

4.  Entitlement to a rating in excess of 10 percent for right leg pain, secondary to shin splints and right knee early cartilage damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  At no time has the Veteran's diabetes mellitus been shown to require insulin, restricted diet, and regulation of activities.

2.  At no time during the pendency of the claim is the Veteran's hypertension shown to have been manifested by diastolic blood pressure predominantly 110 or more or systolic blood pressure predominantly 200 or more.

3.  At no time have the Veteran's right or left leg disorders been characterized by extension limited to 15 degrees or flexion limited to 30 degrees, nor has impairment of the tibia and fibula with moderate knee or ankle disability been shown for either the right or left leg.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 (2010).

2.  A rating in excess of 10 percent is not warranted for the Veteran's hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.104, Diagnostic Code 7101 (2010).

3.  A rating in excess of 10 percent is not warranted for the Veteran's right leg pain secondary to shin splints and right knee cartilage damage.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010).

4.  A rating in excess of 10 percent is not warranted for the Veteran's left leg pain secondary to shin splints and left knee cartilage damage.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection for diabetes mellitus and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating, while a December 2010 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  

Regarding all claims on appeal, the Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in August 2009, November 2009, and November 2010, which will be discussed in greater detail below, though the Board finds them to be adequate as they included both a review of the Veteran's history and physical examinations that encompassed all findings necessary for rating the disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   


Diabetes mellitus

In the December 2009 rating decision on appeal, the RO granted service connection for diabetes mellitus with a disability rating of 20 percent.  The Veteran contends that he warrants an initial rating higher than 20 percent for this disability.

Under the rating schedule, a 20 percent evaluation is warranted under the Schedule of ratings for the endocrine system when there is diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted when there is diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

On December 2004 VA treatment, the Veteran was noted to be a "new onset diabetic".

On January 2005 private inpatient treatment, the treating physician noted that the Veteran had been diagnosed with diabetes mellitus which was untreated.  The impressions included diabetes mellitus type I, previously untreated, and diabetic ketoacidosis.  He was started on insulin and instructed to assume a calorie-limited diet and daily exercise.

On January 2005 VA treatment, the Veteran was noted to be taking Metformin and Glipizide for type II diabetes mellitus.  On February 2005 VA treatment, there was no evidence of diabetic retinopathy.  On May 2005 VA treatment, a diabetes foot exam was normal.  On December 2005 and April 2006 VA treatment, the Veteran was noted to be on oral medication with slightly elevated blood sugars in the morning and no new complaints.  On May 2007 VA treatment, the Veteran was started on insulin therapy and was to continue Metformin as well.

On February 2008 VA treatment, a diabetes foot examination was within normal limits with the exception of dry skin on the soles.  His insulin dosage was increased for elevated blood sugar levels.  It was noted that a June 2007 diabetic eye examination was negative for retinopathy.  The Veteran denied peripheral neuropathy.  On July 2009 VA treatment, a diabetic foot examination was within normal limits.  On August 2009 VA treatment, the Veteran reported no emergency room visits or hospitalizations since last treatment.  He reported a few occasions of hypoglycemia.  There were no reported cardiac complications, no diabetic retinopathy, and no reported neuropathy.  

On November 2009 VA examination, the Veteran was noted to be on regular insulin at 35 units twice per day and Lantus insulin at 17 units each morning, and his blood sugars in the morning averaged 160.  It was noted that he has had high blood pressure since 2004 and was on Lisinopril with control of the blood pressure.  He did not have a diagnosis of heart disease, diabetic eye, or diabetic kidney involvement.  He reported numbness and tingling of his feet since 2007; he was on no medication for this.  He had not been diagnosed with cholesterol elevation and did not report erectile dysfunction.

On physical examination, eye examination was normal.  The extremities showed 1+ edema of the ankles and feet.  Dorsalis pedis pulse was 2/4 and posterior tibial pulse was 1/4, bilaterally.  Sensation to pinprick and vibratory stimulation of the legs was normal.  Laboratory data results were normal.  The impressions were diabetes mellitus, type II, insulin-dependent, on treatment and not controlled; hypertensive vascular disease on treatment and not controlled; and hypercholesterolemia on no treatment.  The examiner noted that the Veteran did not follow his diet, and his weight was not changed.  Notably, his activities were not restricted because of diabetes.  The Veteran reported seeing his diabetic care provider every three months, with no episodes of acidosis or hypoglycemia and no visual complaints.  The examiner noted that the Veteran reported neurologic symptoms but was normal on objective examination.  There was no bowel or bladder impairment, no vascular problems in his extremities, no skin problems, and no other symptoms.  The diabetes was not noted to affect his functioning or daily activities as a mail clerk at the post office.

On November 2010 VA examination, the Veteran was taking Lantus insulin at 60 units each night, regular insulin at 17 units twice per day, and a sliding scale insulin with meals.  He denied any episodes of hyperglycemia, ketoacidosis or hospitalizations for diabetes.  He reported following a diabetic diet and exercise, and his weight had been stable.  The examiner also noted a history of hypertension, treated with Lisinopril.  He denied any history of heart disease, cardiovascular attacks, or transient ischemic attacks.  He denied any kidney disease.  He reported following up with his ophthalmologist every year with no history of diabetic retinopathy.  He denied any numbness or tingling in his feet or hands.  He denied any family history of diabetes.  He denied any restriction of activities due to diabetes.  He denied any history of hypertensive urgency or emergency.  He denied any cardiovascular or cerebrovascular complications secondary to hypertension.

On physical examination, the extremities showed no edema.  The impression was of type II diabetes mellitus, and the examiner noted that the Veteran's last hemoglobin A1C test performed in August 2010 was normal.  The examiner noted no cardiovascular, cerebrovascular, eye, vascular or renal complications, or any bladder, bowel, skin, or neurological symptoms, secondary to diabetes.
On January 2011 VA treatment, the treating physician's assistant stated, "[The Veteran] understands that regulation of his activities is required in order to control his diabetes.  Is currently walking 2 miles per day and lifting weights.  This activity should improve his glycemic control along with dietary changes discussed previously."  The Board notes that while this treatment record refers to "regulation of activities, the explanation of the Veteran's exercise routine indicates that the Veteran was advised merely to be active, in addition to his dietary changes.  

The Board finds these reports to, overall, provide evidence against this claim, failing to indicate that the 40 percent criteria has been met and indicating that the Veteran is not required to regulate his activities to control his diabetes mellitus.   Simply stated, the Veteran's symptoms at this time do not merit a higher rating of 40 percent according to the schedular criteria.  The Veteran's diabetes mellitus requires insulin and restricted diet yet no regulation of activities.  The Board finds that the post-service treatment records, as a whole, provide strong evidence against this claim, failing to indicate a basis to grant a higher evaluation.   Accordingly, the schedular criteria for the next higher, 40 percent, rating under Code 7913 are not met (or approximated, see 38 C.F.R. § 4.7), and a schedular rating in excess of the 20 percent currently assigned is not warranted.    

Since the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the criteria for a 40 percent evaluation have not been met at any time to warrant a staged rating for diabetes mellitus.  The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record from the day the Veteran filed his claim to the present supports the conclusion that he is not entitled to increased compensation during any time within the appeal period.  


Hypertension

Hypertension is rated under the criteria in Code 7101, which provides for a 10 percent rating when diastolic pressures are predominantly 100 or more, or; systolic pressures are predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressures are predominantly 110 or more, or; systolic pressures are predominantly 200 or more.  38 C.F.R. § 4.104.  [The Veteran has not been found to have hypertensive heart disease and that the criteria for rating such disease (in Code 7007) do not apply.]

The Veteran's claim for an increased rating was received in June 2009.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in June 2008).  There is no medical evidence of record regarding the status of the Veteran's hypertension from June 2008 to August 2009.

On August 2009 VA examination, the Veteran was noted to be on Lisinopril, 5 milligrams per day.  His blood pressure had been controlled.  He denied any strokes, seizures, epilepsy, coronary artery disease, myocardial infarction, congestive heart failure, cardiomegaly, or irregularities or palpitation of the heart.  He reported occasional headaches approximately once per week.  He reported occasional chest pain once per week, mid-sternal, without radiation; there was no associated shortness of breath, diaphoresis, weakness, or nausea reported with chest pain.  There was no history of kidney disease, proteinuria, or peripheral vascular disease.  Lab results were normal, showing normal renal function and normal urinalysis.  On physical examination, the heart showed regular sinus rhythm and rate without murmurs.  Blood pressure readings were 150/80, 150/82, and 148/80.  The diagnosis was of hypertension controlled on Lisinopril.

On November 2009 VA diabetes examination, blood pressure readings were 112/88, 116/86, and 114/90 in the dominant left arm. On November 2010 VA examination, blood pressure readings were 122/82, 122/81, and 122/80.  The Veteran reported being on Lisinopril, 20 milligrams, half a tablet per day.  He denied any history of heart disease, cardiovascular attacks, or transient ischemic attacks.  He denied any history of hypertensive urgency or emergency.  He denied any cardiovascular or cerebrovascular complications secondary to hypertension.  The impression was of hypertension, not due to diabetes. 

The record does not show any period of time during the period under consideration when the Veteran's diastolic blood pressures were predominantly 110 or more, or his systolic pressures were predominantly 200 or more.  In fact, a review of the blood pressure reading recorded during this time period did not reveal a single diastolic pressure of 110 or more, or a single systolic pressure of 200 or more.  Accordingly, the schedular criteria for the next higher, 20 percent, rating under Code 7101 are not met (or approximated, see 38 C.F.R. § 4.7), and a schedular rating in excess of the 10 percent currently assigned is not warranted.    


Right and left leg pain secondary to shin splints and knee cartilage damage

The Veteran's service connected right and left leg disorders have been rated by analogy by the RO under the provisions of Diagnostic Code 5262, as analogous to a malunion of the tibia and fibula.  Under this Code, a 10 percent evaluation is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is warranted for impairment of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is warranted for nonunion with loose motion requiring a brace. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's claim for increased rating was received in June 2009.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in June 2008).  There is no medical evidence of record regarding the status of the Veteran's right and left leg disabilities from June 2008 to August 2009.

On August 2009 VA examination, the Veteran reported pain at a severity of 9 out of 10 on a daily basis.  He reported that taking Tylenol reduced his pain to 6 out of 10.  The pain was located in the bilateral shins and in the distal aspect of both anterior knees, and described as burning in nature.  The Veteran reported no flare-ups of the shin, knee or leg pain that would cause him to seek bed rest, though he reported episodes of increased pain that caused him to stop activities and get off of his feet for a few minutes.  He reported painful clicking and popping in the knees.  He reported swelling in the shins only; there were no complaints of knee swelling.  He reported no history of locking, though he did report a feeling of catching in both knees.  He reported feelings of giving out in both knees that caused him to stumble but not fall.  He had not noticed any increased redness though he reported increased heat when he has increased pain in the anterior shins.  The Veteran did not report wearing any braces or using any orthopedic assistive devices.  He reported no surgery, injury or hospitalization for the legs, knees, or shins.  He reported that his activities of daily living are affected in that he has difficulty doing yard work, housework and household chores.  His job was not affected; he reported that he was able to do his job though it caused him increased pain because he had to stand still for prolonged periods.  He reported being able to walk approximately one quarter of a mile and being able to stand for approximately two hours before needing to rest.

On physical examination, gait was normal.  There was tenderness to palpation along the anterior shins at the proximal third to the distal third.  Lower extremity strength was 5/5.  There was no swelling, and there was no pain with varus and valgus stress or with anterior and posterior stress.  Homan's sign was negative.  Distal sensation was intact, and distal pulses were good.  There was no evidence of ecchymosis.  Both shins had no evidence of deformity.  Regarding the knees, range of motion was 0 to 140 degrees, with complaints of pain bilaterally at 140 degrees.  The Veteran did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He reported increased pain on repetitive motion.  Lachman's and McMurray's tests were negative, and anterior and posterior drawers were negative.  The knees were stable to varus and valgus stress.  There was no swelling or tenderness to palpation of the knees, and strength was 5/5.  The examiner assessed bilateral shin splints (with no objective findings) and bilateral knee chondromalacia.

On November 2010 VA examination, the Veteran reported continual pain in the anterior shins running the length of his anterior tibia, which was increased with standing and walking.  He reported working at the post office and the bulk mail center and standing his entire shift, which caused him difficulty.  The pain was described as burning in nature and covering the entirety of the anterior tibia on both the left and right legs.  The pain was described as primarily anterior with a medial component, which began while running.  The pain was increased with standing and climbing stairs, was aching in nature, and was reported to occur intermittently, tending to occur primarily with prolonged sitting and prolonged walking.  He reported that the pain had increased over the previous year.  He denied any incapacitating episodes of either the shin splints or the knee pain.  He reported no surgery or hospitalizations due to the leg disabilities.  The examiner noted that bilateral X-rays from April 2010 were negative and a May 2010 MRI of the left knee showed no gross abnormality.  He reported being able to ride a bicycle without difficulty.  There was no history of inflammatory joint disorders or neoplasms.  The Veteran reported using no assistive devices in ambulation and having no problems with the activities of daily living.

On physical examination, the Veteran had extension from 0 to 140 degrees without crepitus and with mild subpatellar pain, bilaterally.  He had full extension to 0 degrees without pain.  There was no effusion and no gross deformity noted on either knee.  There was no joint crepitus noted.  Both knees were stable to varus and valgus strain above neutral and 30 degrees flexion.  Lachman's, McMurray's, and anterior and posterior drawers were all negative bilaterally.  Repetition of range of motion testing did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  Regarding the legs, there was mild tenderness noted over the anterior portion of the tibia at the muscular aponeurosis along the length of the anterior tibia on both legs.  There were no edema, gross deformity, or inflammatory changes noted.  There was no skin breakdown or subcutaneous tissue damage noted.  The diagnoses were bilateral shin splints and bilateral patellofemoral syndrome. 

The objective evidence outlined above does not support the Veteran's claims for increases in the ratings assigned for his legs.  Notably, no examination or treatment report shows findings of impairment of the tibia and fibula with any more than slight knee or ankle disability.  The treatment and examination reports also do not show limitation of flexion to 30 degrees (so as to warrant a 20 percent rating under Code 5260) or limitation of extension by 15 degrees (so as to warrant a 20 percent rating under Code 5261), even with factors of pain and use (repetitive motion) considered, for either leg.  Consequently, a rating in excess of 10 percent for either leg under either Code 5260 or 5261 (or based on a combination of ratings under these two codes) is not warranted.  

Additionally, a separate rating under a non-range of motion Diagnostic Code, such as 5257, is not warranted.  Diagnostic Code 5262 takes into account instability, which is not shown in any of the medical evidence.  Under Code 5262, a 20 percent rating would be warranted if there were malunion of the tibia or fibula with moderate ankle disability; the medical evidence shows no significant disability in the right or left ankle as a residual of the in-service fractures, at any time.  The Board finds, therefore, that any disability in the right and left knees is no more than slight, and the criteria for a higher rating in accordance with Diagnostic Code 5262 are not met.  Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5263) is inappropriate in this case as the Veteran's leg disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated or post-removal semilunar cartilage, or genu recurvatum).  38 C.F.R. § 4.71a.

The evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  The Veteran's right and left leg disorders are manifested by complaints of occasional swelling and pain with use, resulting in limited endurance.

The Board notes that the current evaluations are also consistent with periarticular pathology productive of painful motion or limitation of flexion to 45 degrees (under Diagnostic Code 5260) or limitation of extension to 10 degrees (under Diagnostic Code 5261).  In order to warrant a higher evaluation, the disabilities would have to approximate the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260) or the functional equivalent of limitation of extension to 15 degrees (Diagnostic Code 5261).  The Board finds that neither the objective nor the subjective evidence reflects such functional impairment.  The Board notes, and finds no reason to question, that the Veteran has pain on use.  However, he has never subjectively reported impairment of extension, and objectively extension has been performed to 0 degrees on examination.  Similarly, although he has reported that his knees hurt, there is no evidence reflecting an impairment of flexion to 30 degrees.  Rather, the most favorable report for the Veteran, or that showing the most impairment during the appeal period, reflects that he retains function to 140 degrees for each leg.  Such remaining functional use does not warrant an evaluation in excess of 10 percent.  The Veteran has also complained of ankle pain; however, ankle disabilities have not been identified and separate evaluations are not warranted. 

In summary, the schedular criteria for the next higher, 20 percent, ratings for right and left leg disabilities have not been met at any time during the appeal period, and such rating is not warranted for either leg.  

In deciding these claims, the Board has considered the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, there is no evidence that the Veteran's service-connected diabetes mellitus, hypertension, or leg disabilities had manifestations warranting increased ratings at any time during the appeal period.  

Regarding all of the increased rating claims on appeal, the Board has considered whether any of these matters should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of and impairment resulting from the Veteran's service-connected diabetes mellitus fall squarely within the criteria for the 20 percent schedular rating assigned; similarly, the symptoms and impairment resulting from the Veteran's hypertension and disabilities of the right and left legs each fall squarely within the criteria for the 10 percent schedular ratings assigned for each disability.  The record does not reflect (or suggest) any symptoms/impairment of these disabilities not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for any of the claims on appeal.   

Finally, the Board notes that the Veteran has reported that he continues to work for the post office full time in an overnight shift.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of any of these increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  






ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating in excess of 10 percent for right leg pain secondary to shin splints and knee early cartilage damage is denied.

Entitlement to a rating in excess of 10 percent for left leg pain secondary to shin splints and knee early cartilage damage is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


